Citation Nr: 1541752	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes the RO denied service connection for type II diabetes mellitus in August 2010 and the Veteran submitted a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's type II diabetes mellitus disability in a January 2011 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims files but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


REMAND

Direct service connection for non-presumptive disabilities can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Starting with direct service connection, the Veteran has a current diagnosis of hypertension. He contends it is related to herbicide exposure. The Veteran has qualifying service in Vietnam, and therefore was presumptively exposed to herbicides.  While a presumption does not exist for hypertension, the National Academy of Sciences (NAS) has found limited evidence of an association and so an opinion is needed. Therefore, a direct service connection opinion is needed. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further with respect to secondary service connection, the Veteran alleges his service-connected type II diabetes mellitus has caused or aggravated his hypertension.  The Veteran has a diagnosis of hypertension and is currently service-connected for type II diabetes mellitus.  A private medical opinion indicating a link between the two has been provided but provides no rationale for the conclusion. Therefore, a secondary service connection opinion is needed. Id.  The Board must remand and provide a VA medical exam to address both direct and secondary service connection. Id.   

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's hypertension. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50% probability or greater) that the Veteran's hypertension was caused by his service-connected type II diabetes mellitus?

b. If the type II diabetes mellitus did not cause the hypertension, is it at least as likely as not (a 50% probability or greater) that the hypertension was aggravated (permanently worsened beyond its natural progression) by the type II diabetes mellitus?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service-connected disability. 

c. Is it at least as likely as not (a 50% probability or greater) that the Veteran's hypertension is related to his active duty service, to include herbicide exposure?

A detailed rationale for the opinion must be provided.  The examiner should assume the Veteran has been exposed to herbicides. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






